Citation Nr: 0826438	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  07-13 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to April 
1993, and from July 2004 to July 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania. 

In July 2008, a Deputy Vice-Chairman of the Board granted the 
veteran's motion to advance this appeal on the Board's 
docket, under the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a September 2002 rating decision, the RO most recently 
denied the veteran's claim for service connection for PTSD.  
It was held that there was no clinical evidence of PTSD, but 
rather an attempt to secure compensation.  The veteran was 
notified of the denial and did not initiate an appeal.

3.  New evidence associated with the claims file since the 
September 2002 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD, and raises a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.

4.  The pertinent competent evidence of record demonstrates 
that the veteran does not have a current diagnosis of PTSD.

5.  The pertinent competent evidence of record demonstrates 
that the veteran does not have a current diagnosis of bipolar 
disorder.


CONCLUSIONS OF LAW

1.  The September 2002 RO rating decision that denied the 
veteran's claim for service connection for PTSD is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).

2.  As evidence received since the RO's September 2002 denial 
is new and material, the criteria for reopening the veteran's 
claim for service connection for PTSD are met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 4.125 (2007).

4.  A bipolar disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in December 2005.  This letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claims and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2006. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  As the veteran's claim for service connection for 
PTSD has been reopened, the specific notice concerning 
matters addressed in Kent is not required in this case.

The notice requirements pertinent to the issues on appeal 
have been met and the Board finds that the available medical 
evidence is sufficient for an adequate determination.  The 
Board notes that the veteran's representative indicates that 
not all the treatment records following the veteran's medical 
evacuation are in the claims file and also notes its request 
for an independent medical opinion to explain the discrepancy 
between the findings of the Physical Evaluation Board at 
discharge and VA examinations.  The Board further notes, 
however, that there has been substantial compliance with all 
pertinent VA laws and regulations and that the report of the 
Comprehensive Review Board (CRB) convened by the RO has 
thoroughly analyzed all available medical evidence showing 
the veteran does not have current PTSD and bipolar disorder 
disabilities.  To move forward with the adjudication of these 
claims would not cause any prejudice to the appellant.


New and Material Evidence

In October 2001, the veteran filed a petition to reopen his 
claim of entitlement to service connection for PTSD.  There 
had been a prior 1997 denial of service connection.

In a September 2002 rating decision, the RO reopened the 
veteran's claim, but denied it on the merits noting that 
evidence failed to establish that he had a current PTSD 
disability.  Evidence of record included the veteran's 
service treatment records from his first tour of active duty; 
statements from the veteran; private treatment records dated 
from September 1993 to November 2001; VA examination reports 
dated in December 1996 and August 2002; and VA outpatient and 
inpatient treatment records dated in December 1996, and from 
October 2001 to September 2002. 

Although notified of the September 2002 denial, the veteran 
did not initiate an appeal of this determination.  As such, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The veteran attempted to reopen his claim for service 
connection for PTSD in August 2005.  This appeal arises from 
the RO's March 2006 denial of the veteran's claim for service 
connection for PTSD after it decided to grant his petition to 
reopen.  

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the September 2002 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

Evidence added to the claims file since the September 2002 
denial includes the veteran's service treatment records from 
his second tour of active duty, including the report of a 
June 2005 Physical Evaluation Board (PEB), a VA examination 
dated in January 2006, the March 2007 report of a 
Comprehensive Review Board (CRB) appointed by the RO to 
review conflicting medical evidence, and statements from the 
veteran and his representative.

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the September 2002 
decision, and is not cumulative or duplicative of evidence 
previously considered.  The evidence of the PEB is 
"material", as it constitutes evidence which, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim, 
i.e., the existence of the claimed disability during the 
veteran's second tour of active duty.  Consequently, this 
evidence raises a reasonable possibility of substantiating 
the veteran's claim for service connection for PTSD.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.




Service Connection Claims Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

The veteran served in Iraq in support of Operation Iraqi 
Freedom in 2004 and 2005 after being recalled to active duty 
as a member of the Army National Guard.  His DD-214 reflects 
that he was a petroleum supply specialist.  According to 
evidence in the service treatment records, the veteran served 
in Iraq from December 2004 to May 2005.

A December 1996 VA examiner diagnosed a somatization 
disorder, generalized anxiety disorder, and major depressive 
disorder that did not arise until the early fall of 1995.

October 2001 private medical records revealed that the 
veteran was admitted for psychiatric evaluation complaining 
of mood swings, threats to harm himself and to harm his wife.  
The discharge summary notes that the veteran reported that he 
had been using alcohol heavily.  The admission was for one 
day.  Diagnoses at discharge included bipolar disorder, manic 
phase, alcohol abuse, and PTSD.  He was discharged to the VA 
hospital in Pittsburgh.  

November 2001 VA behavioral health clinic records showed that 
the veteran sought inpatient admission for psychotherapy for 
alcohol abuse, symptoms of traumatic stress and for 
medication management.  He was diagnosed with anxiety 
disorder, not otherwise specified, alcohol abuse, and 
antisocial features.  The veteran was referred to a treatment 
center for alcohol abuse.

An August 2002 VA examiner diagnosed major depressive 
disorder, recurrent, not related to service, and alcohol 
abuse.  The examiner noted that the veteran did not meet the 
criteria for diagnosis of bipolar disorder and said that his 
impairment in occupational, social and emotional functioning 
appeared to be directly related to his alcohol abuse 
problems.  It was noted historically that an earlier 
hospitalization had been terminated when appellant, who the 
examiner thought had an agenda to seek compensation, asked to 
be discharged when he found out he would not be paid for the 
hospitalization.

Anxiety/bipolar was noted on the report of the veteran's 
retention physical examination in January 2004 for the Army 
National Guard.  In the contemporaneous report of medical 
history the veteran reported that he was a very hyper and 
anxious person and that in October 2001 he had a nervous 
breakdown due to the attacks of September 11th.  He also 
reported that he shot himself on Father's Day in 2002 and 
that he had been in psychiatry wards.

An April 2004 service treatment record by an Army 
psychiatrist revealed that the veteran has a history of 
bipolar disorder, type II, that is well-controlled with 
medication.  The psychiatrist noted that obviously this 
disorder was not viewed as disqualifying the veteran from 
military duty.  The psychiatrist found no reason for concern 
since the veteran had been asymptomatic for years and 
understood the need to use medication regularly and to 
maintain a steady sleep-wake cycle.

On a May 2004 annual medical certificate, the veteran stated 
that he had been treated for bipolar and allergies since his 
last physical examination and that he was taking Depakote, 
Celexa and Claritin. 

In a July 2004 medical record the veteran completed when 
returning to active duty he disclosed he took Depakote mood 
stabilizer daily and had psychiatric care for a mental 
breakdown.

The Board notes that, in relation to this claim filed in 
August 2005, the veteran never submitted a PTSD questionnaire 
in order that an in-service stressor could be verified.  
However, service treatment records revealed, and the report 
of the January 2006 VA examination disclosed, the veteran's 
assertion that he operated a 50-caliber machine gun at a 
checkpoint on a bridge in Iraq in late December 2004 and that 
he had to shoot at the grille of a speeding van when it did 
not stop.  After the van and the shooting stopped, the 
veteran did not leave his gun and examine the van, but said 
that his shots missed the couple in the front seat and hit 
two boys in a rear seat who died.  

An April 2005 service treatment record noted that the veteran 
was not sleeping well and had frequent mood swings.  He 
continued having nightmares about killing two Iraqi children 
the previous December.  He got jumpy when mortars went off, 
got scared and hid under the covers.  It was noted that the 
veteran vividly recounted details of the December 2004 
shooting.  The shooting was later ruled justified, according 
to this medical note which added that the veteran had only 
been in country for two weeks at the time of the shooting.  
He had not had to fire on anyone since.  It also was noted 
that he was close to one of the men injured in an incident 
earlier in April 2005.  The veteran was easily distracted, 
had a poor appetite, and did not go to chow hall for fear of 
being mortared.  It was noted that the veteran was going 
through a divorce at home.  He had recently returned from 
home leave.  A suicide attempt in 2002 was noted, though the 
veteran absolutely denied suicide ideation, though he 
admitted to being on edge.  He communicated regularly with 
his daughter.  Three psychiatric admissions in three years to 
VA facilities were noted.  He was appropriately attired, and 
had good insight and good judgment.  The examiner assessed 
bipolar disorder and PTSD.

Another April 2005 service treatment record noted that the 
veteran told the examiner that he had been diagnosed with 
bipolar disorder, type II, since 2001 and had three 
hospitalizations, including one for a self-inflicted gunshot 
wound to his shoulder.  The veteran said that he had been 
doing well except for the past month and a half.  A history 
of depression among his family members was noted.  The 
examiner noted a depressed mood and soft speech as well as 
good judgment and insight based on his seeking help.  
Suicidal and homicidal ideations, as well as hallucinations, 
were denied.  The examiner assessed bipolar disorder (which 
he noted had previously been diagnosed by VA).  The examiner 
also noted the comments of a first sergeant who said that the 
veteran's personality changed after 9/11 (when the National 
Guard armory was used as a morgue for victims of Flight 93), 
that the veteran was involved in a justified shooting while 
new to Iraq, and that it might be a distraction to the unit 
if the veteran was allowed to stay in theater.

A note dated in late April 2005 placed within the service 
treatment records stated that the veteran was awaiting air 
evacuation for his bipolar state.  It was noted that he was 
on Depakote, had reported several weeks of increasing 
headaches and chest pain, was fatigued and had a very poor 
appetite.  The author said that all of these symptoms might 
not be secondary to depression.

May 2005 service treatment records revealed that the veteran 
had been medically evacuated and underwent a brain CT scan to 
rule out intracranial pathology that might have contributed 
to mood symptoms.  The radiologist reported that the 
ventricles, sulci, and cisterns were all appropriate for the 
veteran's age, that there was no shift of midline structures, 
that there was good gray-white matter differentiation, and 
that there were no abnormal intra- or extra-axial fluid 
collections or masses.  No abnormalities were identified.

A May 2005 physical profile in the service treatment records 
showed that the veteran had a chronic, severe mental disease 
that required discharge from service and that he was denied 
access to weapons or ammunition.

The June 2005 Physical Evaluation Board found the veteran 
physically unfit for duty based on PTSD and bipolar disorder, 
type I, and recommended his discharge with severance pay for 
PTSD.  The report of the Board stated that the veteran's PTSD 
was manifested by sleep disturbance, hypervigilance, and the 
recurrent nightly reenacting of his killing of two Iraqis.  
This PTSD was superimposed upon a bipolar I disorder which 
manifested initially in 2001 when the veteran was in drilling 
status and for which he has been on continuing medication 
(Depakote).  The Board report noted that the veteran had 
experienced a significant hypomanic event associated with 
sleep deprivation in April 2005, which resulted in medical 
evacuation.  This bipolar disorder subsequently apparently 
stabilized at pre-deployment levels.  The Board further said 
that the bipolar disorder was not duty related and was not 
permanently aggravated during service.  The PEB granted the 
veteran a 10 percent rating for PTSD for his severance pay.  

A January 2006 VA examiner diagnosed malingering, alcohol 
dependence, and substance induced mood disorder on Axis I and 
an Axis II diagnosis of antisocial personality disorder.  The 
veteran had reported a history of fighting and said that he 
began drinking alcohol at age 16.  The examiner noted that 
the veteran failed to identify an in-service stressor to be 
verified nor did he present with symptoms fully consistent 
with a PTSD diagnosis.  She said that the veteran also did 
not meet the criteria for bipolar disorder because there was 
no clear history of any manic or hypomanic episodes.  
According to the report, the veteran was unemployed since he 
returned home from service in Iraq.  Though the veteran had 
not reported a stressor to the RO in the case on appeal, he 
told the January 2006 examiner about the December 2004 
incident.  The examiner also noted that the veteran said that 
he served as a squad leader of a Humvee Security Team in Iraq 
while his primary military specialty listed on his DD214 
notes that he was a petroleum specialist.  She also noted 
that the veteran was sent to Germany for a week of 
psychiatric care after he went five days without sleeping.  
The examiner also conducted psychological testing and the 
veteran received a score below the screening cutoff for 
diagnosis of PTSD on one, and another score suggested 
moderate depression inconsistent with the severity of his 
reported symptoms.

The RO requested a board of three clinicians with expertise 
in psychiatry to review the conflicting medical evidence in 
the claims file.  The report of the March 2007 CRB reviewed 
the veteran's claims file in great detail, often noting 
inconsistencies among the veteran's accounts of his stressors 
and symptoms to various examiners.  The CRB report commented 
that a diagnosis of substance induced mood disorder was a 
more accurate diagnosis for what the August 2002 VA examiner 
had concluded.  In addition, in the January 2006 VA 
examination the veteran denied experiencing any traumatic 
events during his first tour of active duty or during his 
time in the National Guard, which contradicted his claimed 
in-service stressors for his earlier claims for service 
connection for PTSD.  The CRB report also noted that the 
service treatment records did not indicate medical diagnoses 
of PTSD and bipolar disorder, but rather the veteran's self 
report of having previously been diagnosed with bipolar 
disorder.  The CRB report noted a history of the veteran 
reporting psychiatric symptoms coinciding with increases in 
family stress and alcohol, but no evidence of any pure manic 
symptoms or such difficulties outside of the context of a 
substance induced mood state or adjustment reaction to family 
or situational stress.  In addition, the CRB noted the 
various diagnoses that the veteran had received over time and 
thought this was due primarily to the veteran's variability 
in reporting symptoms and information, which, in turn, was 
indicative of malingering for secondary gain.  

The CRB found that the veteran did not meet the diagnostic 
criteria for either PTSD or bipolar disorder.  Its members 
also diagnosed alcohol dependence and alcohol induced mood 
disorder along Axis I with an Axis II diagnosis of antisocial 
personality disorder.  

The CRB report noted that all three VA examinations failed to 
diagnose the veteran with either PTSD or bipolar disorder and 
that no post-service clinician had done so.  The report noted 
the alcohol induced mood disorder is the consistent diagnosis 
because it accounts for many of the variables found in the 
claims file.  As for the military discharge and the report of 
the June 2005 PEB, the CRB authors said that available 
service treatment records did not show that the veteran 
received any in-depth evaluation, appeared to be based on the 
veteran's reported symptoms, and did not include verification 
of a stressor.


PTSD

As noted above, the record does contain evidence that the 
veteran had some indications of PTSD when he was discharged 
from active duty in the summer of 2005, as evidenced by the 
June 2005 PEB that awarded the veteran severance pay for this 
disability.  However, the critical factor in this appeal is 
that there is no current diagnosis of PTSD, and there has 
never been one in this case, that meets the requirements of 
VA regulations cited to above.  As the report of the CRB 
pointed out in its March 2007 report, which attempted to 
reconcile the conflicting evidence in the claims file, none 
of the post-service medical evidence, especially the January 
2006 VA examination, reflects a diagnosis of PTSD.

As to the initial significant issue in this claim, whether 
the veteran has a diagnosis of PTSD, the Board finds that 
there is no such diagnosis.  Currently the disorder is not 
clinically present.

Even assuming that the veteran has a verified stressor, such 
as the December 2004 checkpoint shooting in Iraq, the weight 
of the available competent medical evidence fails to show a 
current diagnosis of PTSD.  The Board finds it significant 
that the three clinicians who sat on the CRB meticulously 
reviewed the often inconsistent evidence and came to this 
conclusion.  Further, the Board recognizes that a finding of 
disability by military officials at discharge is not always 
the equivalent of a finding of service connection for a 
disability under VA regulations.  The PEB noted as much in 
its June 2005 document.  Finally, the veteran has offered no 
competent medical evidence to establish a current diagnosis 
of PTSD that meets the requirements of VA regulations, and 
has provided inconsistent symptomatology over time which the 
weight of medical opinion in the file does not support as 
rising to the level of a disability.  Thus, the Board finds 
that the preponderance of the evidence is against a finding 
of PTSD in this case.  

Since the veteran does not have a current diagnosis of PTSD, 
the Board need not address the claim further, since a veteran 
seeking disability benefits must establish the existence of a 
disability.  See Boyer v. West, 210 F.3d at 1353.  There must 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a).  In the absence of such evidence, 
the veteran fails to satisfy a critical element of a claim 
for PTSD and his claim for service connection fails.  See 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997).




Bipolar Disorder

In this case, as noted above in the June 2005 PEB, the onset 
of the veteran's bipolar disorder has been reported as 2001, 
or three years before he was recalled to active duty.  The 
veteran's history of bipolar disorder was noted both in the 
January 2004 National Guard physical examination on the eve 
of his induction to active service and the April 2004 record 
by the Army psychiatrist.  Therefore, to the extent possibly 
present, the Board finds that there is clear and unmistakable 
evidence in the claims file that shows that this injury or 
disease was thought to exist before the veteran was accepted 
for his second tour of active duty and that the veteran was 
sent to Iraq with authorities aware that he had some type of 
bipolar disorder or defect.  This was acknowledged on 
mobilization and determined acceptable for deployment. 

As there is evidence in the record that bipolar disorder pre-
existed military service, the Board also has considered 
service connection by way of in-service aggravation.  Here, 
the Board notes that the PEB awarded a 10 percent disability 
rating for PTSD upon discharge from service, but awarded no 
compensable rating for bipolar disorder.  In fact, the PEB 
found that the veteran's bipolar disorder was not duty 
related and was not permanently aggravated during service.  
This would seem confirmed on the basis that it is not now 
even found to be clinically present.

Alternatively, the Board also notes that the first 
requirement for any service connection claim is the existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, the 
report of the CRB outlined above notes that the weight of the 
medical evidence, including three VA examinations, supports 
the view that the veteran does not meet the criteria for a 
current bipolar disorder disability and that references in 
the service treatment records to such a disability are not 
the result of a clinical diagnosis.

While the January 2006 VA examiner stated that the veteran 
did not meet the criteria for bipolar disorder because there 
was no clear history of any manic or hypomanic episodes 
during service, the Board does note that the veteran was 
evacuated from Iraq for one week of psychiatric care in an 
Army hospital in Germany after he complained of sleeplessness 
for five days.  As noted above, in the spring of 2005 there 
are several references to bipolar disorder in the service 
treatment records.  

However, as duly noted by the CRB report, these references 
appear to have originated by the veteran's self report or 
history.  The veteran's representative concedes as much in 
his statement filed in June 2007.  A search of the veteran's 
service treatment records does not uncover any firm medical 
evaluation or diagnosis of bipolar disorder.  

There is a reference in private hospital records in October 
2001 to a medical diagnosis of bipolar disorder, manic phase.  
This was immediately before the veteran was discharged to the 
VA hospital in Pittsburgh.  While the Board could only 
uncover one October 2001 VA medical record from this stay, it 
is noted historically in the records, that in an October 2001 
stay at the VA hospital the veteran left that VA facility 
when he found out the program would not assist him in 
obtaining compensation.  The November 2001 VA medical record 
noted above shows that the veteran was subsequently diagnosed 
with anxiety disorder, not otherwise specified, and not 
bipolar disorder.  

After carefully reviewing all the evidence of record, the 
Board finds that the veteran does not have a current 
diagnosis of bipolar disorder.  The PEB at discharge found 
onset of bipolar disorder while the veteran was not on active 
duty and that this disorder subsequently was not permanently 
aggravated during his second tour of active duty.  The report 
of the CRB, reviewing the report of the January 2006 VA 
examiner, found that the veteran did not meet the criteria 
for a diagnosis of bipolar disorder.  The VA outpatient 
records contain no evidence of a bipolar disorder.  Without 
evidence of a currently diagnosed disorder, service 
connection cannot be granted.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Thus, there is no basis to 
service connect the claimed disorder.




Both Claims

The Board also has considered the assertions the veteran has 
advanced on appeal in written statements and during his VA 
examinations.  However, the veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that he has current PTSD and bipolar 
disorder disabilities that are associated with military 
service, these claims turn on a medical matter.  Questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As a layperson without the appropriate 
medical training or expertise, the veteran simply is not 
competent to render a probative (i.e., persuasive) opinion on 
a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the veteran's 
assertions regarding diagnosis and/or etiology of his claimed 
PTSD and bipolar disorder simply do not constitute persuasive 
evidence in support of the claims, especially when the weight 
of the competent medical evidence suggests the veteran is 
suffering from alcohol induced mood disorder and not PTSD or 
bipolar disorder.

For the foregoing reasons, the claims for service connection 
for PTSD and for bipolar disorder must be denied.  In 
arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the- doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence was received to reopen a claim of 
entitlement to service connection for PTSD; to this extent 
the appeal is granted to this extent.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bipolar disorder is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


